Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Note to Applicant
The Office recognizes that the following is a complicated Action.  To summarize the suggestions below, Applicant may:
Incorporate the following suggestions for remedying the Objections and 112 Rejections;
Incorporate claim 22 into independent claim 11 to address the Prior Art to Braley;
File an affidavit for 102(b)(1)(A) and make a clear statement for 102(b)(2)(C) to address the Prior Art to Grinord (2018/0037802); and
File a Terminal Disclaimer to address the Double Patenting over U.S. Patent No. 10,745,607.
As always, Applicant may contact the Examiner for an Interview or the like, in the case further explanation is desired.

Election/Restrictions
Applicant's election with traverse of Group II, claims 11-22, as well as the Species of tributyrin coalescing agent in the reply filed on 18 October 2021 is acknowledged.  The traversal is on the ground(s) that “Braley is generally directed to a wellbore servicing fluids comprising a two component system to treat lost circulation but do not encompass all of the claimed subject matter of the current Application” and “The alternative species do all share a common structure of at least an ester. The alternative structures all belong to a recognized class of at least polyol ester chemical compounds. Thus, the species share a common utility and share a substantial structural feature essential to that utility” (p.6).  This is not found persuasive because:
First, regarding Braley, Applicant has not actually particularly pointed out any specific deficiencies with the citations to Braley as in the Restriction Requirement mailed 16 August 2021.  Accordingly, it appears that as cited by the Office, Braley discloses the Shared Technical Features between Group I and a posteriori.  Accordingly, this argument cannot be persuasive.
Also, although not required to demonstrate that the Groups lack Unity of Invention, Applicant may note that this 371-unity restriction requirement is merely similar to the same that would occur under US-based distinctness restriction, distinguishing a composition from a method of using, wherein the composition could be used in a different process such as for sealing a foundation in construction.
Second, regarding the Species of coalescing agent, Applicant is reminded that the Genus is “a coalescing agent,” not “tributyrin, triacetin, triethylcitrate, bis(2-ethyl hexyl adipate), or dibutylsebacate.”  As disclosed, “coalescing agent” may include Species as varied as triglycerides and polyol alcohols ([0022]), which do not all share the common feature of an “ester” pointed to by Applicant (p.6), nor do the disclosed coalescing agents all belong to the class of “polyol ester” chemical compounds (p.6).  Specifically, polyol alcohols do not necessarily have ester groups, just hydroxyl groups, and thus they are polyols, not polyol esters.  Accordingly, this argument is not persuasive.
Also, although not required to demonstrate that the Species are not necessarily of similar nature, Applicant may note that even under Applicant’s argument regarding “esters” and “polyol esters,” the Species would still not be regarded as being of similar nature because:  Although the chemical compounds of “ester-based coalescing agents” share a common structure of an ester, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion.  For example, Applicant has failed to disclose any criticality or special function imparted by any ester group to the coalescing agents.  Further, the compounds of these groups do not necessarily belong to a recognized class of chemical compounds, because Applicant has disclosed these together with non-esters as “coalescing agents,” which is not an art-recognized class of compounds.  In contrast, if Applicant were claiming, e.g., “polyol esters present in the fluid in an amount effective to have an effect on decreasing the activation temperature of the latex,” Unity would be assessed under the Genus of “polyol esters,” not “coalescing agents.”
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities:
In [0013], it appears “a particle size distribution d50 of less than 1500 μ” should recite “a particle size distribution d50 of less than 1500 μm” (correcting the typo).
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13, it appears “a particle size distribution d50 of less than 1500 μ” should recite “a particle size distribution d50 of less than 1500 μm” (correcting the typo).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11-17 and 19-21 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
“a coalescing agent present in the fluid in an amount effective to have an effect on decreasing the activation temperature of the latex,” wherein the coalescing agent is a polyol or polyol ester, 
does not reasonably provide enablement for
“a coalescing agent present in the fluid in an amount effective to have an effect on decreasing the activation temperature of the latex,” wherein the coalescing agent is any/every possible compound that imparts this effect.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claims 11-17 and 19-21 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 11 recites “a coalescing agent present in the fluid in an amount effective to have an effect on decreasing the activation temperature of the latex.”
Upon consultation with the Specification, the Office observes that Applicant discloses:
“In one or more embodiments, the coalescing agent may be selected from the group of polyols. For example, in one embodiment, the polyols may be selected from the group of glycerides, triglycerides and alcohols. In various embodiments, polyols that do not have a long chain may be used. It is also envisioned that the coalescing agents may be selected from the group of polyol esters. According to the present embodiments, all, some or one of the alcohol groups on the polyol may be esterified. In various embodiments, the polyol esters may have a low molecular weight to avoid diffusion of the ester in the latex polymer. The polyol esters that have shown utility in the present disclosure may have a molecular weight of up to 12,000. For example, in one embodiment, the coalescing agent is tributyrin (tributyl ester of glycerol). In such embodiment, the synergism between a latex polymer and tributyrin may result in a high potential for formation stabilization. Other 

There are no other specific coalescing agents described by the disclosure.
First, while there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim. An original claim may lack Written Description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, Applicant has presented a broad Genus claim (encompassing all possible coalescing agents capable of decreasing the activation temperature of the latex) but the disclosure only describes a narrow Species (specifically, polyols and polyol esters such as those listed) with no evidence that the Genus is contemplated.  For example, it is unclear if compounds such as inorganic salts, azo compounds, peroxides, etc. may qualify as such coalescing agents capable of decreasing the activation temperature of the latex.  
Accordingly, this limitation as claimed lacks an adequate Written Description for its full scope.
Second, per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the Full claim Scope: (A) breadth of claims; (B) nature of invention; (D) level of ordinary skill; (E) level of predictability; (F) direction provided; (H) quantity of experimentation needed.  That is, six Wands factors do not support Enablement, three of which relates directly to the current claim scope (A/F/H).  
Therefore, there also exists a Scope of Enablement deficiency for the current claims.
Third, as with respect to Written Description, it is unclear what other compounds may or may not meet the limitation “a coalescing agent present in the fluid in an amount effective to have an effect on decreasing the activation temperature of the latex” as claimed.  For example, it is unclear if “a coalescing 
Accordingly, the claim scope is also rendered Indefinite.
Claims 12-21 are rejected by dependency, also failing to limit the claim scope to the disclosed and enabled embodiments in a definite manner.  In contrast, claims 18 and 22 require the specifically disclosed embodiments, which complies with the requirements under 112. 
For examination purposes, claims will be read as though independent claim 11 recites:
“11. (Currently Amended) A method, comprising: 
emplacing a wellbore fluid into a wellbore through an earthen formation, the wellbore fluid comprising: 
an aqueous base fluid; 
a plurality of latex particles; and 
a coalescing agent present in the fluid in an amount effective to have an effect on decreasing the activation temperature of the latex, wherein the coalescing agent is selected from the group consisting of a polyol and a polyol ester.”

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein the latex achieves low accretion values at ambient and elevated temperatures.”
The term “low accretion values” is a relative term which renders the claim indefinite.  The term "low accretion values" is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, although Applicant discloses various tests demonstrating low accretion values (Specification [0064]-[0065 and Table 12), it is not actually clear how Applicant 
Accordingly, the claim scope is rendered Indefinite.
In this case, unfortunately, because Applicant did not disclose how to assess the accretion values, it appears there is no support to clarify how to ascertain the requisite degree.  Accordingly, Applicant may simply cancel this claim.
For examination purposes, claim 16 will be treated as though providing independent claim 11 also necessarily provides claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Grinord (2018/0037802) (cited by Applicant).
Regarding the 102(a)(1), in the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1)  because the prior disclosure was by the inventor or a joint inventor. MPEP 
Applicant may also see MPEP 717 Prior Art Exceptions under AIA  35 U.S.C. 102(b)(1) and (2).
Regarding the 102(a)(2), subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2)  and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C. 102(b)(2)(C)  if the applicant or patent owner provides a statement to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  See 37 C.F.R. 1.104(c)(4)(i). 
Regarding independent claim 11, Grinord discloses A method (claim 10), comprising: 
emplacing a wellbore fluid into a wellbore through an earthen formation (claim 10), the wellbore fluid comprising: 
an aqueous base fluid (claim 10); 
a plurality of latex particles (claim 10 “a polyhydroxyalkanoate latex polymer”); and 
a coalescing agent present in the fluid in an amount effective to have an effect on decreasing the activation temperature of the latex (claim 17 “further comprising a coalescing agent”), wherein the coalescing agent is selected from the group consisting of a polyol and a polyol ester ([0024] “The coalescing agent may be selected from the group of glycerides, triglycerides, alcohols and esters. For example, in one embodiment, the coalescing agent is tributyrin (tributyl ester of glycerol)”).
Regarding claims 12, 13, 14, 17, 18, 20, 21, and 22, these correspond to Grinord claim 14, claim 15, claim 10, [0024] (2.5 wt % = 25 g/l), [0024] (tributyrin is a polyol ester with a molecular weight of 302 g/mol), claim 18, claim 19, and [0024].
Regarding claims 15 and 16, as disclosed, these appear to be properties that inherently or implicitly occur with Grinord’s claim 17 system comprising aqueous base fluid, polyhydroxyalkanoate latex polymer particles, and tributyrin coalescing agent (e.g. [0073]).


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, 16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Braley (2014/0162910) (cited previously).
Applicant may note there are no Prior Art rejections over Braley for claim 22.
Regarding independent claim 11, Braley discloses A method (abstract “A method of servicing a wellbore”), comprising: 
emplacing a wellbore fluid into a wellbore through an earthen formation ([0065] “As used herein, a "servicing fluid" refers to a fluid used to drill, complete, work over, fracture, repair, or in any way prepare a wellbore for the recovery of materials residing in a subterranean formation penetrated by the wellbore”), the wellbore fluid comprising: 
an aqueous base fluid ([0069] “the WSF comprises an aqueous-based fluid”); 
a plurality of latex particles ([0030] “Although the disclosure refers to a latex as a polymer emulsion, in some embodiments, a latex suitable for use in the present disclosure is a "solid latex." Herein, a "solid latex" refers to latex which is a free flowing particulate material that is substantially dry or free of fluid”); and 
a coalescing agent present in the fluid ([0031] “the accelerator comprises pH-modifying material precursors” and [0054] “the two components may be pumped together and formation of the LSC delayed in view of the characteristics of the latex, the accelerant, or both”), wherein the coalescing agent is selected from the group consisting of a polyol and a polyol ester ([0038] “Nonlimiting examples of acid precursors suitable for use in the present disclosure include […] triacetin”).
Regarding the coalescing agent, Braley as above discloses providing triacetin as an acid-precursor accelerator with the latex fluid.  As disclosed by Applicant, this combination enables decreasing the activation temperature of the latex.

Nevertheless, Braley clearly provides the triacetin to act as an accelerator for the latex reaction to form a latex sealant composition ([0031] and [0038]), and “the LSC components are placed into a wellbore as a single stream and activated by downhole conditions (i.e., the latex component and the accelerator component are contacted together to form a resilient rubber mass) such as temperature, pH, mechanical action, sheer force, and may form a barrier that substantially seals a lost circulation zones or other undesirable flowpath” ([0074]), which appears to be the same effect as decreasing the activation temperature of the latex.  Accordingly, since Braley discloses the same composition as claimed, the fluid, if subjected to the Braley’s method, would act in the same manner as claimed, i.e., it would be capable of demonstrating the triacetin is “a coalescing agent present in the fluid in an amount effective to have an effect on decreasing the activation temperature of the latex.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  
Alternatively, if there is any difference between the composition and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  See MPEP 2112.  Additionally, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."  See MPEP 2145; II. ARGUING ADDITIONAL ADVANTAGES OR LATENT PROPERTIES; Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC § 102 and § 103.  “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102."  See MPEP 2112 (III) and In re Best
Regarding claims 15 and 16, as in claim 11, Braley discloses the triacetin to act as an accelerator for the latex reaction to form a latex sealant composition ([0031] and [0038]), and “the LSC components are placed into a wellbore as a single stream and activated by downhole conditions (i.e., the latex component and the accelerator component are contacted together to form a resilient rubber mass) such as temperature, pH, mechanical action, sheer force, and may form a barrier that substantially seals a lost circulation zones or other undesirable flowpath” ([0074]), which appears to be the same effect as activating the latex at downhole temperatures.  Any other effects that flow naturally from the same would also be provided.  Accordingly, since Braley discloses the same composition as claimed, the fluid, if subjected to the Braley’s method, would act in the same manner as claimed, i.e., it would be capable of demonstrating:
(claim 15) wherein the latex activates and adheres at temperatures ranging from about 25°C to about 100°C in the absence of a heat activation tool; and/or
(claim 16) wherein the latex achieves low accretion values at ambient and elevated temperatures.
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  
Alternatively, if there is any difference between the composition and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  Additionally, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."  
Regarding claim 18, Braley discloses including “triacetin” ([0038]), which is a polyol ester and has a molecular weight of ~218 g/mol.  Accordingly, Braley anticipates wherein the coalescing agent is selected from the group of polyols and polyol esters having a molecular weight of up to 12,000.
Regarding claim 19, Braley discloses wherein the wellbore fluid further comprises a plurality of fibers (e.g. [0071] “The wellbore servicing fluid may comprise additional additives as deemed appropriate for improving the properties of the fluid. […] Examples of such additives include […] glass fibers, carbon fibers”).
Regarding claim 20, Braley discloses wherein the wellbore fluid is a drilling fluid ([0065] “A LSC of the type disclosed herein may be included in any suitable wellbore servicing fluid. […] Examples of wellbore servicing fluids include […] drilling fluids or muds”).
Regarding claim 21, Braley discloses forming a filter cake in the wellbore ([0014] “the WSF forms a filtercake on a surface of the formation, wherein the filtercake comprises the LSC”).

Claim Rejections - 35 USC § 103
Claim 19 is rejected under 35 U.S.C. 103 as obvious over Grinord as in claim 11, and further in view of Braley.
Regarding claim 19, Grinord discloses a wellbore fluid containing latex (abstract) used in drilling ([0028]) which forms a filter cake ([0016]).
However, Grinord fails to specify if typical additives may be included in this fluid, such as fibers.
Nevertheless, fibers are rather ordinary for such wellbore fluids.  For example, Braley teaches “placing a wellbore servicing fluid comprising a sealing composition into the wellbore, wherein the sealing composition comprises a latex and an accelerator” (abstract) wherein “The wellbore servicing fluid may comprise additional additives as deemed appropriate for improving the properties of the fluid. […] Examples of such additives include […] glass fibers, carbon fibers” ([0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinord to include wherein the wellbore fluid further comprises a plurality of fibers, in order to include “additional additives as deemed appropriate for improving the properties of the fluid.”

Claims 12-14 and 17 are rejected under 35 U.S.C. 103 as obvious over Braley as in claim 11.
Regarding claims 12 and 17, Braley discloses “the components of the LSC are present in the WSF in an amount of from about 10 volume percent (vol. %) to about 90 vol. %” ([0063]) and “a latex suitable for use in the present disclosure is in the form of an emulsion comprising about 50% of an aqueous component, alternatively from about 30% to about 70%” ([0016]); and “the ratio of latex to 
This appears to correspond to latex in the amount of about 5-45 vol% of the WSF and accelerator in the amount of about 0.5-45 vol% of the WSF.  (100 g/L = 10 vol% of water; 30 g/L = 3 vol% of water.)  Although silent to the exact concentration ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Braley to include:
(claim 12) wherein the latex is present in the wellbore fluid in a concentration of at least 100 g/l; and/or
(claim 17) wherein the coalescing agent is present in the wellbore fluid in a concentration that ranges from about 1 g/l to about 30 g/l, 
in order to provide operable amounts of latex and accelerator for forming the filter cake.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 13, Braley discloses “Latexes suitable for use in the present disclosure may be in the form of an emulsion comprising an aqueous medium with extremely fine liquid or solid polymer particles dispersed therein” ([0016]). 
It is not clear what exact size “extremely fine” solid latex particles are.  Nevertheless, these are presumably less than 1500 µm, which is 1.5 mm.  Accordingly, although silent to the exact size ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Braley to include wherein the latex particles have a particle size distribution d50 of less than 1500 µm, in order to provide suitably “extremely fine” solid latex polymer particles for the fluid.  
Regarding claim 14, Braley discloses “the latex polymer comprises isoprene, styrene, acrylonitrile, butadiene, or combinations thereof” ([0019]) and “the latex may comprise at least one polar vinylamine, vinyl acetate, acrylonitrile, or acid, ester, amide, or salt forms of acrylates, such as acrylic acid” ([0027]).  
It is not entirely clear if Braley is disclosing these in specific combinations with one another.  Nevertheless, even if it were somehow found that Braley fails to disclose these, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Braley to include, specifically, wherein the latex is prepared from one or more polymers or selected from a group consisting of alkyl-acrylate-co-acetate, styrene acrylate amine terpolymer, styrene-co-acrylate, styrene acrylate methacrylate terpolymer, styrene-co-amine polymer, polyhydroxyalkanoate, natural latex, starches, and polyvinyl acetate, in order to provide latex polymers using the general conditions disclosed by Braley.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,745,607 (also to Grinord, 2018/0037802) in view of Braley.
Regarding independent claim 11, 10,745,607 claims A method (claim 1), comprising: 
emplacing a wellbore fluid into a wellbore through an earthen formation (claim 1), the wellbore fluid comprising: 
an aqueous base fluid (claim 101 
a plurality of latex particles (claim 1 “a polyhydroxyalkanoate latex polymer”); and 
a coalescing agent present in the fluid in an amount effective to have an effect on decreasing the activation temperature of the latex (claim 6 “further comprising a coalescing agent”), wherein the coalescing agent is selected from the group consisting of a polyol and a polyol ester (as defined in 6:24-28 “The coalescing agent may be selected from the group of glycerides, triglycerides, alcohols and esters. For example, in one embodiment, the coalescing agent is tributyrin (tributyl ester of glycerol)” = polyol ester).
Regarding claims 12, 13, 14, 20, and 21, these correspond to 10,745,607 claim 3, claim 4, claim 1, claim 7, and claim 8.
Regarding claims 15 and 16, as disclosed, these appear to be properties that inherently or implicitly occur with 10,745,607’s claim 1 system comprising aqueous base fluid, polyhydroxyalkanoate latex polymer particles, and tributyrin coalescing agent (e.g. 10,745,607 
Regarding claims 17, 18, and 22, 10,745,607 claims “The wellbore fluid of claim 1, further comprising a coalescing agent” (claim 6), which presumably incorporates all of the related disclosures of 10,745,607 regarding the coalescing agent, such as “According to various embodiments, the wellbore fluids of the present disclosure may include a coalescing agent which may provide film forming properties at lower temperatures. For example, in one or more embodiments, the coalescing agent may be present in the wellbore fluid in an amount that ranges from about 0.05 wt % to about 5 wt %. The coalescing agent may be selected from the group of glycerides, triglycerides, alcohols and esters. For example, in one embodiment, the coalescing agent is tributyrin (tributyl ester of glycerol)” (6:19-28).  2.5 wt% = 25 g/l, and tributyrin is a polyol ester with molecular weight of about ~302 g/mol. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Braley to include wherein the coalescing agent is present in the wellbore fluid in a concentration that ranges from about 1 g/l to about 30 g/l; wherein the coalescing agent is selected from the group of polyols and polyol esters having a molecular weight of up to 12,000; and wherein the coalescing agent comprises tributyrin, in order to provide the corresponding element to the claimed “coalescing agent” in the corresponding amounts.  
Regarding claim 19, 10,745,607 claims “emplacing a wellbore fluid into a wellbore through an earthen formation, the wellbore fluid comprising: an aqueous base fluid; and a plurality of particles of a polyhydroxyalkanoate latex polymer” (abstract) “wherein the wellbore fluid is a drilling fluid” (claim 7) and “forming a filter cake in the wellbore” (claim 8).
However, 10,745,607 fails to claim additives such as fibers.
Nevertheless, fibers are rather ordinary for such wellbore fluids.  For example, Braley teaches “placing a wellbore servicing fluid comprising a sealing composition into the wellbore, wherein the sealing composition comprises a latex and an accelerator” (abstract) wherein “The wellbore servicing fluid may comprise additional additives as deemed appropriate for improving the properties of the fluid. […] Examples of such additives include […] glass fibers, carbon fibers” ([0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 10,745,607 claims to include wherein the wellbore fluid further comprises a plurality of fibers, in order to include “additional additives as deemed appropriate for improving the properties of the fluid.”

Conclusion
As above, the Office recognizes that the following is a complicated Action.  To summarize the suggestions above, Applicant may:
Incorporate the following suggestions for remedying the Objections and 112 Rejections;
Incorporate claim 22 into independent claim 11 to address the Prior Art to Braley;
File an affidavit for 102(b)(1)(A) and make a clear statement for 102(b)(2)(C) to address the Prior Art to Grinord (2018/0037802); and
File a Terminal Disclaimer to address the Double Patenting over U.S. Patent No. 10,745,607.
As always, Applicant may contact the Examiner for an Interview or the like, in the case further explanation is desired.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Mirakyan (2014/0121136) discloses including tributyrin ([0038]) as a breaker in a well treatment fluid (abstract) comprising latex additives ([0068]).  However, this reference fails to teach using tributyrin to lower the activation temperature of latex, and it is unclear how the arrangement disclosed by Mirakyan could otherwise provide this implicitly or inherently.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674